Order                                                                    Michigan Supreme Court
                                                                               Lansing, Michigan

  June 24, 2011                                                                 Robert P. Young, Jr.,
                                                                                          Chief Justice

  Rehearing No. 579                                                             Michael F. Cavanagh
                                                                                      Marilyn Kelly
                                                                                Stephen J. Markman
  6 November 2010                                                               Diane M. Hathaway
                                                                                    Mary Beth Kelly
                                                                                    Brian K. Zahra,
  139541-2 & (82)                                                                              Justices
  139544-5 & (82)
  GREAT WOLF LODGE OF TRAVERSE
  CITY, L.L.C.,
              Plaintiff-Appellee,
  v                                                    SC: 139541-2
                                                       COA: 281398, 281404
                                                       Ingham CC: 06-001484-AA
  MICHIGAN PUBLIC SERVICE COMMISSION,                  MPSC: U-14593
           Defendant-Appellant,
  and
  CHERRYLAND ELECTRIC COOPERATIVE,
             Defendant-Appellee.
  _________________________________________/
  GREAT WOLF LODGE OF TRAVERSE
  CITY, L.L.C.,
              Plaintiff-Appellee,
  v                                                    SC: 139544-5
                                                       COA: 281398, 281404
                                                       Ingham CC: 06-001484-AA
  MICHIGAN PUBLIC SERVICE COMMISSION,                  MPSC: U-14593
           Defendant-Appellee,
  and
  CHERRYLAND ELECTRIC COOPERATIVE,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion to intervene or to file brief amicus curiae is
  considered. The motion to intervene is DENIED. The motion for leave to file brief
  amicus curiae is GRANTED. The motion for rehearing is considered, and it is DENIED.

        MARKMAN, J. (dissenting).
                                                                                                                2


        I respectfully dissent. For the reasons stated in my dissenting opinion in this case,
489 Mich 46 (2011), I would grant plaintiff’s motion for rehearing, and vacate that part
of the Court of Appeals’ decision holding that Cherryland Electric Cooperative may be
entitled to provide electricity services to plaintiff. I do not believe this is in accord with
the law of our state. Rather, pursuant to Mich Admin Code, R 460.3411, once all the
buildings on plaintiff’s property had been demolished, Cherryland no longer had any
“customer” on such property, and thus its “entitle[ment] to serve the entire electric load
on the premises of that customer” was extinguished. I would then remand to the trial
court for further proceedings.

       HATHAWAY and ZAHRA, JJ., join the statement of MARKMAN, J.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 24, 2011                       _________________________________________
        t0621                                                                 Clerk